*643As the parties concede, the IAS court erred when it acted on its own initiative in vacating the parties’ stipulation of settlement of this article 81 proceeding (see Hallock v State of New York, 64 NY2d 224, 230 [1984]; Charlop v A.O. Smith Water Prods., 64 AD3d 486, 486 [2009]). Rather, the proper course of action would have been to hold an evidentiary hearing (see Kabir v Kabir, 85 AD3d 1127, 1127-1128 [2011]). Alternatively, the petitioner or cross petitioner could have moved for enforcement of the stipulation (see Hallock, 64 NY2d at 230). Concur — Saxe, J.E, Friedman, Renwick, DeGrasse and Freedman, JJ.
Motion to strike briefs of cross petitioner and temporary personal needs guardian denied.